The Chancellor
: A demurrer was sustained to the complainant’s bill. See 22 Del. Ch. 357, 2 A. 2d 92. He now asks leave to file an amended bill. In my opinion the particulars in which it is now sought to amend the bill are such as if the amended bill is allowed to be filed, the case will be exactly the same as it was when, on demurrer, it was decided to be not maintainable. If the amendment were permitted to be filed and a demurrer were interposed, the court should do no more than repeat its former opinion, except to supplement it by showing that the particulars of amendment made no difference in the case. To allow the amended bill to be filed would, as I view the case, be the equivalent of granting a reargument of the questions which the opinion on the demurer undertook to settle. I do not think the complainant is entitled to a reargument. Accordingly, the requested leave to file the amended bill will be denied.
Order accordingly.